Citation Nr: 9935851	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  99-22 433	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  

In an October 1999 rating decision, the RO increased the 
rating for the right knee disability from 10 to 20 percent 
and assigned an effective date of February 1, 1994.  This 
decision also granted service connection for a psychogenic 
pain disorder secondary to the service connected right knee 
disability, assigning a 10 percent evaluation, effective from 
September 6, 1995.  

In October 1997, a representative of the Board had advised 
the RO to withhold 20 percent of the past-due benefits that 
may become due to the veteran.  By letter dated October 19, 
1999, the RO notified the veteran and the attorney 
representing the veteran of the payment of past-due benefits 
and the referral of the file to the Board for a decision 
concerning the attorney's eligibility for payment of a fee 
for his service from the 20 percent of past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit evidence or argument to the Board concerning the 
payment of attorney fees.  No timely response was received 
from either the veteran or his attorney.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of a 
claim for an increased rating for the residuals of a right 
knee injury was rendered in April 1997.

2.  The Court vacated the April 1997 decision concerning the 
denial of an increased rating for the residuals of a right 
knee injury in July 1998; in so doing, it also ordered 
development concerning the issue of the extent of any 
psychogenic overlay of pain symptomatology with respect to 
the knee disorder.

3.  In January 1999, as a consequence of the Court's order, 
the Board remanded the issues of an increased rating for the 
residuals of a right knee injury and of service connection 
for a psychogenic pain disorder as secondary thereto.

4.  In an October 1999 rating decision, the RO granted an 
increased rating of 20 percent for the right knee disability, 
effective from February 1, 1994, and assigned separate 
disability evaluations for the veteran's right knee 
disability by granting service connection and a separate 10 
percent rating for a psychogenic pain disorder secondary to 
the right knee, effective from September 6, 1995.

5.  The notice of disagreement (NOD) that preceded the 
Board's April 1997 decision was received by the RO in 
November 1990.

6.  The attorney was retained in August 1997, prior to the 
expiration of one year from the Board's April 1997 decision.

7.  In September 1997, the attorney filed with the Board a 
fee agreement dated in August 1997, which provides for 
payment of a fee of 20 percent of past-due benefits directly 
by VA.

8.  Past-due benefits are payable based on the RO's October 
1999 grant of an increased rating from 10 to 20 percent for 
the veteran's service-connected right knee disability, 
effective from February 1, 1994; and for the grant of service 
connection for psychogenic pain which awarded a 10 percent 
evaluation effective from September 6, 1995.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before the VA and the Board have been met 
concerning the issues of entitlement to an increased rating 
for the right knee disability and service connection for a 
psychogenic pain disorder.  38 U.S.C.A. § 5904(c) (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have been 
met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In November 1989, the veteran submitted claims for increased 
ratings for residuals of a right knee injury and post-
concussion headaches.  In July 1995, the Board remanded the 
case for further development.  An April 1997 Board decision 
denied these claims.  In a July 1998 order, the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) vacated the 
Board's April 1997 decision regarding an increased evaluation 
for the right knee and remanded the matter to the Board.  
This included discussion of obtaining "a psychiatric 
examination . . . to determine the extent of any psychogenic 
overlay of pain symptomatology with respect to [the] knee 
disorder."  In regards to an increased rating for concussion 
headaches, the Court determined that this issue was abandoned 
and did not review that issue.  

The Board, in January 1999, remanded the case in compliance 
with the order of the Court.  This remand decision of the 
Board included the two issues of entitlement to an increased 
rating for the service-connected residuals of a right knee 
meniscus injury, and entitlement to service connection for a 
psychogenic pain disorder, secondary to the service-connected 
right knee disability.  As noted above, the past-due benefits 
resulting from the October 1999 rating decision included both 
the grant of a higher rating for the right knee disability 
and the grant of service connection and the assignment of a 
separate 10 percent rating for the psychogenic pain 
disability resulting therefrom.  

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued a 
final decision in April 1997 concerning the issue of 
entitlement to an increased rating for the residuals of a 
right knee injury.  The NOD that preceded this Board decision 
was received by the RO in November 1990.  As noted above, the 
Court vacated the April 1997 Board decision.  As the Court's 
order included development and adjudication of the issue of 
service connection for psychogenic pain, the Board presumes 
that the requirements of a decision of the Board that was 
preceded by an NOD filed on or after November 18, 1988, are 
met concerning this issue also, as these are also the 
jurisdictional requirements for the Court.  Cf. Matter of 
Smith, 10 Vet. App. 311 (1997) (While the Board had not 
affirmatively rendered a final decision on the issue, the 
Court had found that the issue had been reasonably raised and 
the Board's failure to address it had been error, and 
remanded the matter for further adjudication; thus, under the 
law of the case there was a final Board decision on the 
issue).  

Moreover, the attorney was retained within one year of the 
date of the Board's April 1997 decision, which disallowed an 
increased rating for the veteran's service-connected right 
knee disability.  In September 1997, the attorney notified 
the Board that the veteran had elected to have an attorney to 
represent his.  Thus, the attorney was retained not later 
than one year after the final BVA decision of April 1997.

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matters of an increased rating for the 
service-connected right knee disability as well as the grant 
of service connection for a psychiatric disorder secondary to 
the right knee disability.  The Board must also consider 
whether the requirements of 38 U.S.C.A. § 5904(d), for 
payment of the fee by VA, are met.    

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

By a rating decision dated in October 1999, the RO assigned 
separate disability evaluations for the veteran's service-
connected right knee disability.  He was awarded service 
connection for a psychogenic pain disorder and awarded a 
rating of 10 percent, effective from September 6, 1995, and 
granted a 20 percent evaluation for the right knee 
disability, effective from February 1, 1994.  The fee 
agreement provides for 20 percent of the total amount of any 
past due benefits awarded on the basis of the veteran's claim 
as the total fee for the attorney's services.  Finally, the 
agreement clearly indicates that the payment of attorney fees 
is contingent on the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
the separate 10 percent rating for the psychogenic pain 
disorder and the grant of an increased rating for the right 
knee disability.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the October 
1, 1999, rating decision that granted service connection for 
a psychogenic pain disorder under Diagnostic Code 9422, at a 
10 percent rating from September 6, 1995, and an increased 
rating of 20 percent for the right knee disability, effective 
from February 1, 1994.  Consequently, pursuant to 38 C.F.R. 
§ 20.609(h)(3), the beginning date for the period of past-due 
benefits from which the attorney's fee is paid is February 1, 
1994, and the ending date is October 1, 1999, for the grant 
of an increased rating for the right knee disability.  In 
regard to the grant of service connection for the psychogenic 
pain disorder, the beginning date for the period of past-due 
benefits is September 6, 1995, and the ending date is October 
1, 1999.  

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
earliest award, i.e., February 1, 1994, and the date of the 
grant of the benefit by the RO, i.e., October 1, 1999.  This 
includes the increase due to the psychogenic disorder from 
September 6, 1995.  Thus, the attorney is entitled to payment 
of 20 percent of the amount accrued between those two dates.  
This may differ from the amount withheld by the RO pending 
the Board's decision on the attorney's eligibility for 
payment.  As the fee totals no more than 20 percent of 
past-due benefits, it is presumed reasonable in the absence 
of evidence to the contrary.  See 38 C.F.R. § 20.609(f) 
(1999).  

Moreover, by a stipulated agreement and order by the Court 
dated October 1998, the veteran's attorney was authorized an 
EAJA payment of $6,734.00.  However, as will be explained 
below, the release of a part of the veteran's past-due 
benefits to the veteran's attorney will still be authorized 
despite the payment under the EAJA. Under the EAJA, certain 
prevailing parties in litigation against the United States 
government may recover attorney fees at statutory rates 
unless the government's position in the litigation was 
substantially justified.  See 28 U.S.C.A. § 2412 (d) (1)(A) 
(1988).  In the Federal Courts Administration Act of 1992 
(FCAA), Congress made EAJA applicable to VA adjudicative 
actions by including the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims) within the 
definition of "court" in 28 U.S.C.A. § 2412 (d) (2) (f); Pub. 
L. No. 102-572, § 506 (a) (Oct. 29, 1992).

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits. Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA.

The precise amount due as a payment from past-due benefits 
under 38 U.S.C.A. § 5904 is not yet known, pending further 
calculations by the RO.  Once the veteran's attorney receives 
payment of fees for legal services rendered in connection 
with the veteran's VA claim, he will have to refund the 
smaller of the fees received under either the EAJA or the fee 
received pursuant to 38 U.S.C.A. § 5904.  The Board does not 
have the direct authority to order the veteran's attorney to 
make such payment.  However, not to make such payment would 
be a violation of both professional conduct and a direct 
violation of the Federal Law under 38 U.S.C.A. § 5905 (West 
1991 & Supp. 1999).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA on the issues of entitlement 
to an increased rating for the veteran's service-connected 
right knee disability and service connection for a 
psychogenic pain disorder is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran by reason of the grant of a 20 percent rating for a 
right knee disability, effective from February 1, 1994, and 
the grant of the separate rating for the psychogenic disorder 
rated 10 percent disabling beginning September 6, 1995, and 
ending on the date of the RO's October 1, 1999, rating 
decision.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


